Bigelow, C. J.
In consideration of the duty which the law imposes on a father to furnish adequate support to his child during infancy, the services of the child during that period are due to the father, and, if they are rendered to a third person, the right of the father to recover the value thereof is clear and indisputable. But this is the extent of the father’s right. He has no title to the property of the child, nor is the capacity or right of the latter to take property or receive money by grant, gift or otherwise, except as a compensation for services, in any degree qualified or limited during minority. Whatever therefore an infant acquires which does not come to him as a compensation for services rendered, belongs absolutely to him, and his father cannot interpose any claim to it, either as against the child, or as against third persons who claim title or possession from or under the infant.
These familiar principles are decisive against the right of the plaintiff to maintain this action. The money which the defendant received was not paid for any services which the plaintiff’s minor son had rendered or had agreed to render. His pay as an enlisted soldier was a definite and fixed sum each month, given and received as an adequate compensation for the time and labor which it was his duty to render in the military service of the United States. But the money which is the subject of this action was paid for a very different purpose. It was a bounty or gratuity given to the recruit for the purpose of inducing him personally to undertake a service of an arduous and hazardous nature, into which his father had no power or authority to compel him to enter, and which the minor was under no legal obligation to assume. The consideration of the payment was solely the assent of the minor to the agreement or contract of enlistment by which he was bound to render the prescribed service or duty. The decisive test of this is, that his right to the bounty was complete and irrevocable, although he might not have been able by reason of injury, illness, sudden death oi *499other cause, to perform any duty or render any substantial service under the contract into which he had been induced to enter by reason of the bounty. The money was not paid as an. equivalent for services, and, as these are the sole foundation on which the claim of the father rests, it necessarily follows that the latter shows no title to the money, in the hands of the defendant, which is sought to be recovered in this action. It has been held in England that money due to apprentices for bounties or prize money to which they become entitled while in the naval service cannot be recovered by their masters. Carson v. Watts, 3 Doug. 350. Eades v. Vandeput, 4 Doug. 1.

Judgment for the defendant

*



 That the soldier may maintain an action for money had and received in such case, see Sullivan v. Fitzgerald, 12 Allen, 482.